09/08/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 22-0263

IN THE MATTER OF

A.B.W. and D.L.W.,

     Youths in Need of Care


                                 ORDER


     Upon consideration of Appellant Mother’s Motion to Consolidate and

good cause appearing therefore, Appellant’s motion is GRANTED and

Cause Nos. DA 22-0263 and DA 22-0265 are hereby consolidated under

Cause No. DA 22-0263 and captioned as above.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                                  ORDER
                                                        Chief Justice, Montana Supreme Court
                                                                  September 8 2022